DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Any rejection or objection not reiterated herein has been overcome by the amendment. Applicant’s amendments and arguments have been thoroughly reviewed, and are persuasive to place the claims in condition for allowance for the reasons that follow. 

Withdrawn Claim Rejections - 35 USC § 112
The rejection of claims 1-10 under 112(a) has been reconsidered and withdrawn in view of applicant’s response on May 19, 2022. Applicant submitted a statement stating that all restrictions to the deposit will be irrevocably and without restriction released to the public, which overcame the 112(a) enablement rejection. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 4-10 are free of the art for the reasons discussed in the office action dated April 11, 2022 on pages 7 and 8. 
Claims are directed towards eligible subject matter because the specification states that the strain Streptomyces coelicolor A3(2)_M22-2C43 was made through the unpredictable process of random mutagenesis caused by irradiation. The irradiated strains were screened to select a strain with overexpression of β-agarase, then irradiated a second time and re-screened to select strains that overexpressed highly active DagA β-agarase and rarely expresses DagB β-agarase or expresses a mutant minimally active DagB β-agarase. This process created strains containing non-naturally occurring mutations and new functionality, and therefore is not a product of nature. 
The claims which are directed towards Streptomyces coelicolor A3(2)_M22-2C43 strain are considered to be enabled in view of applicant’s compliance with the Deposit requirements. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 and 4-10 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA MISHRA whose telephone number is (571) 272-6464. The examiner can normally be reached Monday - Friday 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W. Humphrey can be reached on (571) 272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA MISHRA/Examiner, Art Unit 1657                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636